      Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 1 of 7 Page ID #1




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                   EAST ST. LOUIS DIVISION


 JASON WALLACE,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 3:20-cv-01314

 COLLECTO, INC. d/b/a EOS CCA,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

        NOW comes JASON WALLACE (“Plaintiff”), by and through the undersigned attorney,

complaining as to the conduct of COLLECTO, INC. d/b/a EOS CCA (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, as well as 28 U.S.C. §§1331 and 1337, as the

action arises under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Southern District of Illinois and a substantial portion of the events or omissions giving rise

to the claims occurred within the Southern District of Illinois.

                                              PARTIES
      Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 2 of 7 Page ID #2




      4. Plaintiff is a consumer over 18 years-of-age residing in Fairview Heights, Illinois, which

lies within the Southern District of Illinois.

      5. Defendant is a collection company that claims to have, “specialized in receivables

collection since 1991”1 Defendant is a corporation under the laws of the State of Massachusetts

and maintains its principal place of business at 700 Longwater Drive, Norwell, Massachusetts

02061. Defendant regularly collects from consumers in the State of Illinois.

      6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors,      assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

representatives and insurers at all times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      7. The instant action arises out of Defendant’s attempts to collect upon a defaulted debt for

personal telecommunication services (“subject debt”) that Plaintiff allegedly owed to AT&T

DIRECTV (“AT&T”).

      8.   The subject debt was purportedly incurred by Plaintiff for personal and household

    purposes.

      9.   Upon information and belief, after Plaintiff’s purported default, the subject debt was

    placed with Defendant for collection purposes.

      10. In an attempt to collect the subject debt, Defendant sent a letter to Plaintiff dated

    November 18, 2020.

      11. Defendant’s November 18, 2020 letter was enclosed in an envelope that prominently

    displayed the words “TIME SENSITIVE DOCUMENTS” on its exterior in bold font.




1
    https://www.eos-cca.com/Resources/About-EOS-CCA.aspx
   Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 3 of 7 Page ID #3




    12. When Plaintiff observed the “TIME SENSITIVE DOCUMENTS” contained on the

 envelope, his attention was immediately drawn to the formatting of the words “TIME

 SENSITIVE DOCUMENTS”.

    13. Reading the words “TIME SENSITIVE DOCUMENTS” caused Plaintiff to worry

 about the contents of the unknown letter, as Plaintiff was unsure as to what time sensitive

 documents he would be receiving from a completely unknown sender. Plaintiff immediately grew

 nervous and anxious to learn the contents of the letter.

    14. As a result of the “TIME SENSITIVE DOCUMENTS” disclosure on the envelope,

Plaintiff immediately opened the collection letter to determine what time sensitive documents were

at issue.

    15. Plaintiff was worried, anxious, and nervous to figure out what time sensitive information

he was receiving from a completely unknown sender.

    16. Upon information and belief, Defendant routinely sends collection letters inside of

envelopes marked “TIME SENSITIVE DOCUMENTS” in an attempt to cause unsophisticated

consumers to open the envelopes, read the enclosed letter, and call or otherwise interact with

Defendant regarding the subject debt.

    17. Upon information and belief, Defendant has determined that it collects more money from

consumers when it sends letters in “TIME SENSITIVE DOCUMENTS” envelopes,

notwithstanding the prohibition against such superfluous language on the envelopes of collection

letters.

    18. The envelope’s inclusion of the words “TIME SENSITIVE DOCUMENTS” on its

exterior additionally created a false sense of urgency for Plaintiff who was unable to address even

a portion of the subject debt, in turn creating unnecessary distress in Plaintiff.
   Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 4 of 7 Page ID #4




    19. Upon opening the contents of the “TIME SENSITIVE DOCUMENTS” envelope,

Plaintiff was disheartened and frustrated that there was nothing time sensitive about the

correspondence contained within the time sensitive envelope.

    20. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to confusion and aggravation.

    21. Plaintiff has further been unnecessarily confused and concerned given Defendant’s

violations of law, and has further suffered a violation of his state and federally protected interests

as a result of Defendant’s conduct.

    22. Plaintiff was further subjected to deceptive and misleading conduct by Defendant which

materially impacted and shaped his reaction and course of conduct in response to Defendant’s

collection efforts.

    23. Additionally, Defendant’s conduct posed a material risk of harm to the interests protected

by the FDCPA, including Plaintiff’s interest in receiving truthful and accurate information

regarding Defendant’s collection efforts, as well as the FDCPA’s interest in ensuring that

otherwise compliant debt collectors are not disadvantaged in the marketplace through unlawful

conduct.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

    24. Plaintiff repeats and alleges paragraphs 1 through 23 as though fully set forth herein.

    25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

    26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

    27. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.
   Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 5 of 7 Page ID #5




   28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

         a. Violations of the FDCPA § 1692e

   29. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   30. In addition, this section enumerates specific violations, such as:

           “The use of any false representation or deceptive means to collect or
           attempt to collect any debt or to obtain information concerning a
           consumer.” 15 U.S.C. §1692e(10).
   31. Defendant violated §§1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to implicitly

represent that it could include the words “TIME SENSITIVE DOCUMENTS” printed on an

envelope containing a collection letter that was not inherently time-sensitive in nature. The

FDCPA specifically prohibits debt collectors from including this type of language on its envelopes,

thus Defendant acted deceptively by including it in clear violation of the FDCPA. Defendant’s

actions only served to worry Plaintiff into opening the envelope and thus increasing the likelihood

with which Defendant would be able to obtain money from Plaintiff.

         b. Violations of FDCPA § 1692f

   32. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   33. In addition, this section enumerates specific violations, such as:

           “Using any language or symbol, other than the debt collector’s address, on
           any envelope when communicating with a consumer by use of the mails or
           by telegram, except that a debt collector may use his business name if such
           name does not indicate that he is in the debt collection business.” 15 U.S.C.
           §1692f(8).
   Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 6 of 7 Page ID #6




   34. Defendant violated § 169f(8) when it unfairly attempted to collect upon the subject debt.

Any reasonable fact finder will conclude that Defendant’s inclusion of “TIME SENSITIVE

DOCUMENTS” on the front of the envelope violates 15 U.S.C. § 1692f(8). As alleged, Plaintiff

instantly opened Defendant’s mail because it said “TIME SENSITIVE DOCUMENTS”. Upon

information and belief, Defendant has determined that it collects more from consumers by

including “TIME SENSITIVE DOCUMENTS” on envelopes. On information and belief,

Defendant’s research demonstrates that the least sophisticated consumer or the unsophisticated

consumer is more likely to open letters sent in envelopes marked “TIME SENSITIVE

DOCUMENTS”.

   WHEREFORE, Plaintiff JASON WALLACE, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: December 8, 2020                    Respectfully submitted,

                                           s/ Nathan C. Volheim (Lead Attorney)
                                           Nathan C. Volheim, Esq. #6302103
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd.
                                           2500 South Highland Ave., Suite 200
                                           Lombard, Illinois 60148
                                           (630) 568-3056 (phone)
Case 3:20-cv-01314-RJD Document 1 Filed 12/08/20 Page 7 of 7 Page ID #7




                                (630) 575-8188 (fax)
                                nvolheim@sulaimanlaw.com
